318 S.W.3d 771 (2010)
Joel FARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71753.
Missouri Court of Appeals, Western District.
August 31, 2010.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., John M. Reeves, Esq., Jefferson City, MO, for respondent.
Before Division Two: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN K. MITCHELL, JJ.

ORDER
PER CURIAM:
Appellant Joel Farris pled guilty to driving while intoxicated as a chronic offender, a Class B felony, and was sentenced to six years' imprisonment. He filed a motion for post-conviction relief under Rule 24.035, which the trial court denied. Farris appeals, arguing that his sentence is void because the circuit court did not make a specific factual finding that he was a chronic offender. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth *772 the reasons for this order has been provided to the parties. Rule 84.16(b).